Citation Nr: 0827779	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, inter alia, denied the veteran's 
December 1999 claim for service connection for bladder 
cancer.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in Washington, DC, in September 2004; 
a copy of the hearing transcript is in the record.

In December 2004, the Board reopened and remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's bladder cancer or its residuals were caused by his 
time in service.


CONCLUSION OF LAW

Bladder cancer and its residuals were not incurred in or 
aggravated in service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2002 letter provided to the veteran before the July 
2002 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The April 2002 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  Additionally, the veteran was provided 
with a VA examination in April 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in May 2008.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term 'acute 
and subacute peripheral neuropathy' means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran's service personnel records reflect that he 
served in Vietnam.  Moreover, the veteran described his 
exposure to herbicides in Vietnam in his September 2004 
hearing before the Board.  Consequently, herbicide exposure 
is conceded.  However, as bladder cancer is not a condition 
for which the Secretary of the Department of Veterans Affairs 
has determined that there is a connection with exposure to 
herbicides, presumptive service connection cannot be granted.  
See Notice, 67 Fed. Reg. 42600-42608 (2002), supra.

In support of a claim for a direct service connection for 
residuals of bladder cancer, the veteran has supplied the 
opinions of two private physicians who link the veteran's 
bladder cancer to his exposure to herbicides while in 
service.

In a February 2002 letter, M. R. Nolan, M.D., states that the 
"diagnosis of bladder cancer is extremely rare in his age 
group and it is my belief that this could possibly be related 
to chemical exposure including dioxin while in Vietnam."   

Similarly, in a May 2005 record, M.VanHusen, M.D., writes 
that the appellant "is a Vietnam vet[eran] and was around 
Agent Orange, which might be the etiology of his bladder 
cancer because he is not a smoker."

By contrast, in April 2008, after reviewing the veteran's 
claim file and performing an examination, the VA examiner 
concluded that "there is no objective evidence at this time 
that the vet[eran]'s bladder cancer was caused [by] or 
related to military service."  In support of his etiological 
opinion, the VA examiner stated three rationales.  First, 
there was a long latency between the veteran's service and 
the onset of his bladder cancer; the veteran completed his 
service in 1970, and he was first diagnosed with bladder 
cancer twenty-eight years later, in 1998.  Second, the 
veteran's smoking increased his risk of bladder cancer.  
Third, the veteran's race and gender also heightened his 
susceptibility to bladder cancer.

Responding to Dr. Nolan's letter, the VA examiner noted that 
Dr. Nolan is not a urological specialist.  Indeed, in his 
September 2004 hearing before the Board, the veteran noted 
that Dr. Nolan was a family practitioner.  Moreover, the VA 
examiner stated that Dr. Nolan's suggestion of a possible 
relationship between dioxin and bladder cancer was purely 
speculative.

While the VA examiner did not directly refute Dr. VanHusen's 
opinion that Agent Orange might have caused the veteran's 
bladder cancer because he was not a smoker, the VA examiner 
did note that the veteran had in fact been a smoker from his 
time in Vietnam until 1978, and that cigarette smoking is an 
established risk factor for bladder cancer.  The VA examiner 
quoted the veteran as responding to a question about the 
quantity of his smoking during those years as "not 
heavy....sometimes a little and sometimes a bit more."  The 
Board may reject a medical opinion that is based on facts 
that have previously been found to be inaccurate.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the Board 
may reject a medical opinion where other factors present in 
the record contradict the facts that formed the basis for the 
opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, 
the ostensible fact that the veteran was not a smoker 
constituted a foundation on which Dr. VanHusen's etiological 
conclusion was based.  Since the veteran had in fact been a 
smoker, that foundation is unsound and, consequently, the 
probative value of Dr. VanHusen's etiological conclusion 
collapses.

When the Board is confronted with conflicting medical 
opinions, greater weight may be placed on one physician's 
opinion than another's based on their reasoning, and whether 
and to what extent they reviewed the veteran's prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The Board can value one medical opinion over 
another provided that a rational basis is given.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  In this case, the VA examiner provided multiple 
rationales for his etiological opinion.  Moreover, he 
reviewed the veteran's prior clinical records and other 
evidence.  Finally, he directly refuted the opinion of Dr. 
Nolan, and provided sufficient evidence to refute the opinion 
of Dr. VanHusen.  Consequently, the Board finds the VA 
examiner's etiological opinion more probative.

In addition to the two opinions from medical professionals, 
the veteran also advanced his own theory during his April 
2008 examination, that his in-service hepatitis A, dysentery, 
or exposure to Agent Orange must have caused his bladder 
cancer.  However, the VA examiner noted that the veteran's 
private treating urological specialist, Dr. Makhuli, had 
submitted no evidence that the bladder cancer was caused by 
military service, Agent Orange, hepatitis A, or dysentery.  
The veteran's statement is less persuasive than the VA 
examiner's professional medical opinion.  Competent medical 
evidence includes statements from a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions; it also includes 
statements found in medical treatises and journals.  38 
C.F.R. § 3.159(a)(1).  As a layperson with no apparent 
medical expertise or training, the veteran is not competent 
to comment on the etiology of a medical disorder.  Where, as 
here, the determinative issue involves medical causation, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, because the veteran's bladder cancer is not related 
to his time in service, and because there is no allegation of 
surgical error, the residuals of his bladder cancer from his 
urological surgery, including his hernia, are not related to 
his time in service.

The preponderance of the evidence is against the award of 
service connection for residuals of bladder cancer; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for residuals of bladder cancer is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


